DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This communication is a Second Office Action Final Rejection on the merits. 
Claims 1-11 are currently pending and considered below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sakoguchi et al. US20140182248A1 (herein, Sakoguchi), and further in view of Iwata et al. US5126002A (herein, Iwata).

Regarding Claim 1, Sakoguchi discloses, A banknote strapping device (Abstract) comprising: 
a banknote floor (FIG. 6, #82) moveable generally parallel to a first linear direction (FIG. 6, arrow) from between a floor home position to and a floor strapping position (FIGS. 3 and 6 – illustrate movement between home and floor strapping position); 
a plunger assembly (FIG. 5 and 6, #88) having an anvil (FIG. 6 – illustrates that 88 has a pivotal structure whose face comes in contact with P), wherein the plunger assembly is configured to move the anvil from an anvil home position on a first side (FIG. 6 – illustrates anvil of 88 not in contact with P) of to an anvil strapping position located on a second side (FIG. 6 – illustrates anvil in contact with P in lower section of the diagram, para [0061]),
wherein when a first predetermined number of banknotes have been stacked on the banknote cradle (para [0061] – predetermined number is 100 bills), a stack of banknotes that had been stacked thereupon is transferred to the banknote floor positioned at the floor home position (FIG. 6 – illustrates the 100 bills moved to floor position by arrow), and 
wherein the anvil travels and contacts the stack of banknotes on the banknote floor (FIG. 6 – illustrates anvil of 88 from top to bottom by arrow) and moves the stack of banknotes and the banknote floor to a strapping position (FIG. 6) with the anvil at the anvil strapping position and the banknote floor at the floor strapping position at which the stack of banknotes is strapped (FIGS. 6-7 and 13 – illustrates the aforementioned structures positioning P for strapping at 68).

Sakoguchi discloses where the banknote floor, 82 has a cradle stacking position (FIG. 6 – #s 82, 80, and 88 - illustrates Ps getting stacked on 82 before 88 deploys downward per arrow), 
wherein when in the cradle stacking position, the banknote floor, 82, is positioned near the floor home position (FIG. 6) so that banknotes (FIG. 6, P) from a transport path (FIG. 6 – arrow) may be stacked (FIG. 6 – Ps getting stacked) on the banknote floor.  
Sakoguchi does not disclose where the banknote floor, 82, includes a banknote cradle.
However, Iwata teaches, a banknote cradle (FIGS. 16A and 16B, #18, Col. 4, lines 42-49).
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Iwata before the effective filing date of the claimed invention to modify the bank note floor, 82, as disclosed by Sakoguchi, to include the banknote cradle (FIGS. 16A&B, #18) as taught by Iwata.  Since Iwata teaches this structure that is known and beneficial by providing an improved process in that the banknotes (P) are in proper alignment during the wrapping process (Col. 5, lines 6-18).

Regarding Claim 2, as combined, Sakoguchi/Iwata discloses as previously claimed.  As combined, Sakoguchi/Iwata further discloses, wherein, to transfer the stack of banknotes (Sakoguchi, P) from the banknote cradle (Iwata, 18) to the banknote floor positioned at the floor home position (FIG. 6 – illustrates the home position), the banknote cradle retracts from the cradle stacking position to a cradle retracted position (Sakoguchi, FIG. 7 – illustrates retracted position after P placed on 84), and wherein the stack of banknotes is transferred to the banknote floor as the banknote cradle moves from the cradle stacking position to the cradle retracted position (Sakoguchi, FIG. 7).

Regarding Claim 3, as combined, Sakoguchi/Iwata discloses as previously claimed.  As combined, Sakoguchi further discloses,  further comprising a stacking (FIGS. 1 and 3, # 60 right side) and strapping column (FIGS. 1 and 3, #60 left side), wherein the banknote floor (82) is disposed within the stacking and strapping column (FIGS 6 and 7).

Regarding Claim 4, as combined, Sakoguchi/Iwata discloses as previously claimed.  As combined, Sakoguchi/Iwata further discloses, wherein, when the banknote cradle (Iwata, 18) is in the cradle stacking position (Sakoguchi, FIG. 6 – illustrated Ps getting stacked before 88 deploys), the banknote cradle is positioned within the stacking and strapping column above the banknote floor (Sakoguchi, FIG. 6, #60 illustrates the cradle in the above position), and wherein, when the banknote cradle is in the cradle retracted position (Sakoguchi, FIG. 7 – illustrates the retraction of 88), the banknote cradle is positioned outside the stacking and strapping column (Sakoguchi, para [0064]).

Regarding Claim 5, as combined, Sakoguchi/Iwata discloses as previously claimed.  As combined, Sakoguchi further discloses, wherein, after the stack of banknotes (P) has been strapped (para [0051]), the plunger assembly (88) pivots the anvil out of the stacking and strapping column(FIG. 5 – illustrates anvil pivot), raises the anvil above the cradle stacking position, and pivots the anvil back into the stacking and strapping column (FIG. 5 – illustrates the anvil raised above both the stacking and strapping columns).

Regarding Claim 6, as combined, Sakoguchi/Iwata discloses as previously claimed.  As combined, Sakoguchi further discloses, wherein after the anvil pivots out of the stacking and strapping column (FIG. 5 – illustrates anvil pivot), the banknote floor returns to the floor home position (FIG. 6 – illustrates return to home position).

Regarding Claim 7, as combined, Sakoguchi/Iwata discloses as previously claimed.  As combined, Sakoguchi further discloses, further comprising one or more fold units (FIG. 12, #68, para [066]), wherein, at the anvil strapping position, the anvil is aligned with the one or more fold units (FIG. 1 – illustrates anvil aligned with 68) and the one or more fold units fold a strap (FIG. 17, #90) on the stack of banknotes (P).

Regarding Claim 8, as combined, Sakoguchi/Iwata discloses as previously claimed.  As combined, Sakoguchi further discloses, wherein the one or more fold units includes a cold fold unit (FIG. 17, #81) and a hot fold unit (FIG. 19, #s 106 and 124), wherein the hot fold unit includes a heating element (FIG. 19, #126), wherein the cold fold unit moves to press a first side of the strap on the stack of banknotes (para [0060]), and wherein the hot fold unit moves to press a second side of the strap on the stack of banknotes (FIG. 19, para [0074]) and heat seal at least a portion of the strap (FIG. 19, para [0074]).

Regarding Claim 9, as combined, Sakoguchi/Iwata discloses as previously claimed.  As combined, Sakoguchi further discloses, wherein the stack of banknotes strapped at the strapping position are ejected (FIG. 13 and 15, para [0067]) from the banknote strapping device directly from the strapping position (FIGS. 1 and 13).

Regarding Claim 10, as combined, Sakoguchi/Iwata discloses as previously claimed.  As combined, Sakoguchi further discloses, wherein ejecting the stack of banknotes includes moving the stack of banknotes strapped at the strapping position linearly out of the banknote strapping device (FIG. 20, arrow, illustrates the strapped notes linearly (arrow) out of the strapping position, para [0067]).

Regarding Claim 11, as combined, Sakoguchi/Iwata discloses as previously claimed.  As combined, Sakoguchi further discloses, wherein ejecting the stack of banknotes includes ejecting the stack of banknotes on a dispensing ramp (FIG. 20, #104, para [0067]).


Response to Arguments


Applicant’s arguments, see Page 10, filed 09 Aug 2022, with respect to Claims 1-11 have been fully considered and are persuasive.  The 112(b) rejection and Objection of Claims 1-11 have been withdrawn. 


Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS G DEL VALLE whose telephone number is (303)297-4313. The examiner can normally be reached Monday-Friday, 0730 - 1630 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571 270 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUIS G DEL VALLE/Examiner, Art Unit 3731                                                                                                                                                                                                        05 Oct 2022

/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731